Court of Appeals, State of Michigan

                                                 ORDER

                                                                                Henry William Saad
LaBelle Management, Inc. v Michigan Department of Treasury                       Presidi ng Judge

Docket    o.    324062                                                         Ku11is T. Wilder

LC No.          13-000095-MT                                                   Christopher M. Murray
                                                                                 Judges


                The Court orders that the 03/3l/20 16 opm1on is hereby AMENDED. The opm1on
contained the following clerical error: the word " issue" was omitted after the word "dispositive" in the
first sentence of the last paragraph on page 3. The sentence should now read:

         There is no dispute that the d ispositive issue here is what is meant by the phrase "owns or
         controls, directly or indirectly.''

                In all other respects. the 03/3 1/20 16 opinion remains unchanged.




                           A tn1e copy entered and certified by Jerome W. Z immer Jr. , Chief Clerk. on




                                 APR 05 2016
                                          Date
                                                                 ~.ii~.
                                                                   chie 1c!k